DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	Regarding claim 4 and the term “an exit pupil of the objective lens is conjugate to a position of a principal point of the variable focal lens” is interpretable as meaning that the exit pupil of the object lens is connected, or directly on top of, the principle point of the variable focal lens. However, since Figure 1 (nor any other Figure) of the disclosure does not show that the relay lenses disposes the exit pupil of the objective lens on the liquid resonant lens, the term “conjugate to” in this context is being interpreted with the definition of “on the same optical axis as”. Under this interpretation, the exit pupil of the objective lens should share the same optical axis as a principal point on the center of the liquid resonant lens in question.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Hyakumura (US 20170320165 A1).
	Regarding claim 1, Hyakumura teaches a laser processing machine (Figure 1) comprising:
	a variable focal length optical system (light condensing lens 106 and first actuator 108) whose focus position (z-direction position of the light converging point) is periodically 5changed in response to an inputted drive signal (Paragraph 135-136; driving of the first actuator on basis of the AF signal output from the AF signal processing unit 500);
	a light source (laser diodes 202 and 204) configured to radiate a detection light (AF laser beam L2) on a workpiece (wafer W) through the variable focal length optical system (Figure 1 Paragraph 87-90; converged by light converging lens 106);
	a light detector (first detector 406 and second detector 408) configured to receive the detection light (Paragraph 94; AF laser beam L2 is received by first detector 406) reflected on the workpiece (Paragraph 90-93; AF laser beam L2 reflected by surface of wafer W) and output a light detection signal (Figure 3 Paragraph 95; output respective electric signals to AF signal processing unit 500);
	Paragraph 97 teaches that the AF signal processing unit 500 generates an AF signal as a displacement signal indicating the displacement in the Z-direction based on the electric signals received from the detectors. This AF signal is this sent to the control unit 50.
	a signal processor (control unit 50) configured to output a synchronization pulse signal (Paragraph 136; driving the first actuator 108 to actuate in the Z-direction position of the light converging point according to the output from the AF signal processing unit 500) in synchronization with a focusing timing (Paragraph 130; a reference position as part of a lookup table with displacement held in the memory portion of control unit 50) when the detection light is focused on a surface of the workpiece (first light source 202 and second light source converged toward wafer W) in accordance with the inputted light detection signal (Paragraph 136; based on AF signal from processing unit 500);
	Paragraph 128 teaches that the lookup table is created by moving the light converging lens along the z-direction and storing the output characteristic of the defocus distance in the z-direction from the reference point. This focus information is accessed when the AF signal from the processing unit is received to improve real-time processing efficiency.
The synchronization pulse signal is outputted in synchronization with the reference position and the defocus distance in the Z-direction from the reference position as the control unit relies on the lookup table to determine how to drive the actuator 108 (Paragraph 130).
	and a laser oscillator (laser light source 100) configured to oscillate a pulsed laser beam (Paragraph 77; laser light source 100 emits a pulse laser beam) in accordance with the inputted synchronization pulse signal (Paragraph 134-136; the modified region inside wafer is formed at the same time or immediately after the control unit 50 receives the AF signal from the AF signal processing unit 500) and radiate the pulsed laser beam on 15the workpiece (Paragraph 77; wafer W) through the variable focal length optical system (Paragraph 78).
	While not directly stated, it would make sense to wait until the AF signal is received before the forming the modified region inside wafer W. This is because the actuator would need to move the lens into its correct position before the forming would begin. Thus, the control unit would cause the laser oscillator to oscillate the pulsed laser beam in accordance with the input synchronization pulse signal, either when the input signal is received or when controller has given the actuator time to move (according on the AF signal received).

	Regarding claim 3, Hyakumura teaches the frying apparatus as claimed in claim 1, wherein
	the light detector (Paragraph 99; first detector 406 and second detector 408) 
	Paragraph 99 teaches that the first and second detectors are both made of bisected photodiode 600.
is disposed such that the light detection signal (Figure 3 Paragraph 95; electric signals corresponding to converged light images) shows a peak (Figure 3B Paragraph 100; a sharp image is formed and light received by light receiving elements 600A and 600B are equal) 25when the focus position of the variable focal length optical system (light condensing lens 106 and first actuator 108) coincides with a surface of the workpiece (Figure 4 Paragraph 100; laser beam irradiation surface of wafer W is at the focusing position),
	and the signal processor (control unit 50) detects the peak of the light detection signal (Figure 3 Paragraph 95; electric signals corresponding to converged light images) as the focusing timing (Paragraph 104; the peak or the sharp image is the reference position that is set for the lookup table) and outputs the synchronization pulse signal (Paragraph 136; signal to drive the first actuator 108 to actuate in the Z-direction position of the light converging point according to the output from the AF signal processing unit 500) in synchronization with the focusing timing (Paragraph 130; reference position as part of a lookup table with displacement held in the memory portion of control unit 50).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over HYAKUMURA (US 20170320165 A1), in view of KUROKAWA (JP 2012055910 A).
	Regarding claim 2, Hyakumura teaches the frying apparatus as claimed in claim 1.
Hyakumura fails to teach:
	a laser-processing mask disposed at a position satisfying a conjugate relationship with the focus position of the variable focal length optical system between 20the variable focal length optical system and the laser oscillator, the laser-processing mask having an aperture through which the pulsed laser beam passes.
	Kurokawa teaches a laser processing device, wherein:
	a laser-processing mask (laser processing mask 10) disposed at a position satisfying a conjugate relationship with the focus position of the variable focal length optical system (Figure 2; Paragraph 27) between 20the variable focal length optical system (Paragraph 31; moveable ring lens 62) and the laser oscillator (Figure 2 Paragraph 28; laser oscillator 9), 
	The laser processing mask 10 is placed between the laser oscillator 9 and the moveable ring lens 62 as can be seen in Figure 2. This position serves a conjugate or connected relationship with the focus position of the variable focal length optical system as the laser beam outputted by the oscillator travels through both the mask and the ring lens.
	the laser-processing mask (laser processing mask 10) having an aperture (Paragraph 28; opening having a predetermined shape) through which the laser beam passes (Figure 2 Paragraph 28; laser beam passes through the laser processing mask).
	
	It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Hyakumura with Kurokawa by placing the mask between the focal length optical system and the laser oscillator to satisfy a conjugate relationship with the focus position of the variable focal length optical system. This would be done to reduce the diameter of the laser beam from the laser oscillator to a desired size or shape (Paragraph 28).
	In HYAKUMURA modified with Kurokawa, the laser beam which passes through the aperture of the laser-processing mask would be a pulsed laser beam (HYAKUMURA Paragraph 77; laser light source 100 emits a pulse laser beam)
	
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over HYAKUMURA (US 20170320165 A1), in view of IGASAKI (US 20180314042 A1) and Bryll (US 20150145980 A1).
	Regarding claim 4, Hyakumura teaches the frying apparatus as claimed in claim 1.
Hyakumura fails to teach:
	an image sensor configured to take an image of the workpiece through the 15variable focal length optical system, wherein the variable focal length optical system comprises: a liquid resonant lens whose refractive index is periodically changed in response to the inputted drive signal; 5an objective lens disposed on the same optical axis as that of the liquid resonant lens; and a plurality of relay lenses disposed such that an exit pupil of the objective lens is conjugate to a position of a principal point of the liquid resonant lens.
	Igaski teaches a variable focal length lens device, wherein:
	an image sensor (image detector 4) configured to take an image of the workpiece through the 15variable focal length optical system (Paragraph 24), wherein the variable focal length optical system (Paragraph 42; lens system 3) comprises:
	Image detector 4 detects an image which is sent to controller PC 7, which in turn is used to capture said image (Figure 1; Paragraph 38).
	a liquid resonant lens (Paragraph 4; lens system 3) whose refractive index is periodically changed in response to the inputted drive signal (Paragraph 42);
	an objective lens (objective lens 2) disposed on the same optical axis as that of the liquid resonant lens (Figure 1 Paragraph 5; lens system 3 or variable focal length lens);
	It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Hyakumura with Igaski and substituted the first actuator with the liquid resonant lens and added an objective lens disposed on the same optical axis as that of the liquid resonant lens. Both the actuator (see claim 1) and the liquid resonant lens change the focal length/distance of the lens whose focus position changes due to an input drive signal (Igaski Paragraph 79). One of ordinary skill in the art would be capable of carrying out such a substitution with predicable results.
	Hyakumura modified with Igaski fails to teach:
	a plurality of relay lenses disposed such that an exit pupil of the objective lens is conjugate to a position of a principal point of the liquid resonant lens.
	Bryll teaches a method for operating an imaging system consisting of a periodically modulating focus portion (abstract), wherein:
	a plurality of relay lenses (Figure 3; relay lens 351 and 352) disposed such that an exit pupil of the objective lens (objective lens 350) is conjugate to a position of a principal point of the variable focal lens (Bryll Annotated Figure 3; variable focal length lens 370).

    PNG
    media_image1.png
    1095
    616
    media_image1.png
    Greyscale

Bryll Annotated Figure 3; The blue line represents the optical axis upon which one example of a principle point of the variable focal length lens (in green) sits. The exit pupil of the objective lens 350 can be seen in red as sharing the same optical axis as the principle point of the variable focal lens.

	See claim interpretation section above for claim interpretation on “an exit pupil of the objective lens is conjugate to a position of a principal point of the variable focal lens”.
	It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Hyakumura with Byrll and add a plurality of relay lenses disposed so that an exit pupil of the objective lens is conjugate to a position of the principle point of the liquid resonant lens (which as previously modified by Igaski substituted the variable focal lens with the liquid resonant lens). This would be done to provide constant magnification for each Z height of the .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nishimoto (US 4830498 A): blocking member
Tatah (US 6355908 B1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN JEFFERSON WANG whose telephone number is (571)272-7782. The examiner can normally be reached M-Th 7:30AM-5:30PM (E.S.T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/F.J.W./Examiner, Art Unit 3761 

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761